Appellate Case: 22-6016     Document: 010110680815         Date Filed: 05/06/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               May 6, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 22-6016
                                                      (D.C. Nos. 5:19-CV-00975-R &
  JAMES CORNELIUS CHRISTIAN,                               5:17-CR-00068-R-1)
                                                               (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, McHUGH, and ROSSMAN, Circuit Judges.
                  _________________________________

        James Cornelius Christian, a federal prisoner proceeding pro se, seeks a

 certificate of appealability (COA) from the district court’s denial of his motion to

 reopen his 28 U.S.C. § 2255 proceedings. The district court construed the motion as

 an unauthorized second or successive § 2255 motion and dismissed it for lack of

 jurisdiction. We deny a COA and dismiss this matter.

 I.     BACKGROUND & PROCEDURAL HISTORY

        In 2017, a federal grand jury in the Western District of Oklahoma indicted

 Mr. Christian on two counts of being a felon in possession of a firearm. He went to



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6016    Document: 010110680815       Date Filed: 05/06/2022      Page: 2



 trial, primarily arguing an entrapment defense because a government informant had

 allegedly plied him with sex and drugs to help her sell at least one of the guns he was

 charged with possessing. In a general verdict, the jury acquitted on the first count

 but convicted on the second. The district court then sentenced him to 235 months,

 which was the low end of the advisory guidelines range, given Mr. Christian’s

 criminal history.

       On direct appeal, Mr. Christian argued: (i) the jury must have agreed with his

 entrapment defense as to the first count, and (ii) the government could never have

 developed evidence for the second count but for the actions that supported the first

 count, therefore (iii) all evidence supporting the second count should have been

 excluded. See United States v. Christian, 754 F. App’x 747, 750 (10th Cir. 2018).

 This court rejected the argument because the jury gave a general verdict (so it was

 not clear the jury agreed with the entrapment defense) and, regardless, there is no

 exclusionary rule for evidence gained through conduct later deemed to be

 entrapment. See id.

       Mr. Christian then filed a § 2255 motion. He argued that the government

 violated various constitutional guarantees by employing a confidential informant

 who, in turn, used sex and drugs to persuade him to participate in selling guns. The

 district court denied the motion, finding that Mr. Christian raised these arguments, or

 could have raised them, on direct appeal. This court denied a COA. See United

 States v. Christian, 816 F. App’x 304 (10th Cir. 2020).



                                            2
Appellate Case: 22-6016     Document: 010110680815        Date Filed: 05/06/2022    Page: 3



        Finally, in January 2022, Mr. Christian filed a motion captioned “Motion to

 Reopen 28 U.S.C. § 2255 Pursuant to Rule 15(c)(2)(b) Federal Rules of Civil

 Procedure - Relation Back Doctrine.” R. vol. II at 402 (capitalization normalized).

 The first line of that motion further invoked “Rule 60(b)(1)(2)(3)(4)(5) and (6),” id.,

 and the substance of the motion focused on showing why all forms of Rule 60(b)

 relief are appropriate means of vacating his conviction and releasing him, given the

 confidential informant’s behavior and the government’s reliance upon her. He also

 argued that circumstances in prison unfairly prevented him from filing a reply brief

 in support of his original § 2255 motion.

        The district court treated Mr. Christian’s argument about his reply brief as a

 legitimate Rule 60(b) argument and denied relief on the merits, reasoning he had

 waited too long to raise the issue. The district court deemed Mr. Christian’s other

 arguments to constitute, in substance, an unauthorized second or successive § 2255

 motion. See 28 U.S.C. § 2255(h). It accordingly dismissed those portions of his

 motion for lack of jurisdiction. See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)

 (per curiam). The district court also denied a COA.

 II.    ANALYSIS

        Mr. Christian’s notice of appeal and COA application do not mention the

 district court’s denial of Rule 60(b) relief as to the reply brief he never had a chance

 to file. Accordingly, we deem him to have abandoned that issue, see, e.g., Johnson v.

 Spencer, 950 F.3d 680, 703 n.7 (10th Cir. 2020), and we focus on the claims the

 district court dismissed for lack of jurisdiction.

                                              3
Appellate Case: 22-6016     Document: 010110680815        Date Filed: 05/06/2022     Page: 4



        To merit a COA, Mr. Christian must “ma[ke] a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This means he “must

 demonstrate that reasonable jurists would find the district court’s assessment of the

 constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

 (2000). And he must make an extra showing in this circumstance because the district

 court denied his motion on a procedural ground, namely, lack of jurisdiction. So he

 must also show that “jurists of reason would find it debatable whether the district

 court was correct in its procedural ruling.” Id.

        “[W]e look at the relief sought, rather than a pleading’s title or its form, to

 determine whether it is a second-or-successive collateral attack on a defendant’s

 conviction.” United States v. Baker, 718 F.3d 1204, 1208 (10th Cir. 2013). If a

 pleading “asserts or reasserts claims of error in the prisoner’s [federal] conviction,” it

 is substantively a § 2255 motion. Id. at 1206. Mr. Christian’s motion unquestionably

 fits this description. The district court therefore correctly dismissed Mr. Christian’s

 motion for lack of jurisdiction. Jurists of reason could not disagree with the district

 court’s procedural disposition, so we may not grant a COA. See Slack, 529 U.S.

 at 484.

 III.   CONCLUSION

        We deny Mr. Christian’s application for a COA and dismiss this matter.


                                              Entered for the Court



                                              CHRISTOPHER M. WOLPERT, Clerk
                                             4